Case 3:21-cv-00173-MMH-MCR Document 22 Filed 06/08/21 Page 1 of 3 PageID 76




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

LUKE NGUYEN,

              Plaintiff,

v.                                         CASE NO. 3:21-cv-173-MMH-MCR

UNIVERSITY OF ST. AUGUSTINE
FOR HEALTH SCIENCES,

           Defendant.
____________________________________/

                                   ORDER

       THIS CAUSE is before the Court on the Unopposed Motion to

Withdraw of Rook Elizabeth Ringer (“Motion”) (Doc. 21). For the reasons

stated herein, the Motion will be DENIED without prejudice.

       The Motion requests an order allowing Rook Elizabeth Ringer and the

law firm of Lento Law Group to withdraw from representing Plaintiff in this

matter. (Id. at 1.) The Motion represents that both the client and the

opposing counsel consent to the withdrawal. (Id. at 1-2.) The Motion also

represents that attorney Keith Altman “intends to represent the Plaintiff pro

hac vice under new Florida counsel, in accordance with Local Rule 2.01(c).”

(Id. at 1.)

       However, Mr. Altman was terminated from this case on May 27, 2021

for failing to re-apply for pro hac vice admission. (Doc. 19.) His termination
Case 3:21-cv-00173-MMH-MCR Document 22 Filed 06/08/21 Page 2 of 3 PageID 77




was without prejudice to filing a proper motion for pro hac vice appearance

and registering for a CM/ECF account. (Id.) To date, Mr. Altman has not re-

applied for pro hac vice admission. Thus, if the present Motion is granted,

Plaintiff would not have counsel of record.

      Moreover, the present Motion does not comply with Local Rule 3.01(a),

which requires a memorandum of law to be included in every motion; Local

Rule 2.02(c)(1)(B)(ii), which states that Plaintiff’s mailing address, email

address, and telephone number must be provided to the Court; and Local

Rule 2.02(c)(3), which states that a lawyer cannot withdraw absent a

compelling ethical problem, emergency, disability, or death if the requested

withdrawal might cause continuance of the trial. Based on these deficiencies,

the present Motion will be denied without prejudice.

      Further, because the Motion seems to indicate that Mr. Altman intends

to re-apply for pro hac vice admission “under new Florida counsel” (Doc. 21 at

1), the Court will give Mr. Altman an opportunity to file a proper motion for

pro hac vice appearance and register for a CM/ECF account no later than

June 23, 2021.

      Accordingly, it is ORDERED:

      The Motion (Doc. 21) is DENIED without prejudice.




                                        2
Case 3:21-cv-00173-MMH-MCR Document 22 Filed 06/08/21 Page 3 of 3 PageID 78




      DONE AND ORDERED at Jacksonville, Florida, on June 8, 2021.




Copies to:

Counsel of Record




                                    3
